DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a
separate sheet within the range of 50 to 150 words in length. The abstract should describe the
disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It
should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure
defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains the implied phrase “The invention relates to” and it contains legal phraseology e.g., “comprising” and “said workpiece”. Correction is required. See MPEP § 608.01(b).
Claim Objections
Claim 43 is objected to because of the following informalities:  
“with which displacing device the workpiece guide bushing situated therein is displaceable” should read “with which the workpiece guide bushing situated therein the displacing device is displaceable”’
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is are: “means of a medium” in claim 20, “means of a control unit” in claim 26, “means of a machine control system” in claim 32.Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “foot member” in claim 2, “carrier unit” in claim 2, “carriage member” in claim 5, “common carrier unit” in claim 7, “a machine control system” in claim 39, “first driver element” in claim 40, “second driver element” in claim 41.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 10-13, 20-25, 27-36, 38-39 and 43-45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a carriage member" in line 2. It is unclear whether “a carriage member” is referencing “a carrier unit” in claim 2 or an additional component as a first introduced claim element. It is indefinite for failing to point out and distinctly claim the invention due to lack of proper antecedent basis. For purposes of examination, it has been assumed “a carriage member” refers to the element carrying the workpiece bar.
Claim 6 recites the limitation "the foot member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "a common carrier unit" in line 2. It is unclear whether “a common carrier unit” is referencing “a carrier unit” in claim 2, “a carriage member” in claim 5 or an additional component as a first introduced claim element. It is indefinite for failing to point out and distinctly claim the invention due to lack of proper antecedent basis. For purposes of examination, it has been assumed that “a common carrier unit” refers to “a carrier unit” in claim 2.
Claim 10 and 11 recites the limitation "the carrier unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 and 13 recites the limitation "the carrier unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the phrase “the guide jaws are radially displaceable by means of a medium" in line 1-2. The phrase is indefinite because it is not clear what it is referred as “a medium”. For examination purposes, the “medium” is taken to be the hydraulic system.
Claim 21 recites the limitation "medium feed" in line 1. It is unclear whether “a medium feed” is referencing “a medium” in claim 20 or an additional component as a first introduced claim element. It is indefinite for failing to point out and distinctly claim the invention due to lack of proper antecedent basis. For purposes of examination, it has been assumed “a medium” refers to same element “a medium”.
Claim 21 and 22 recites the limitation "the foot member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 23 line 2, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 23 and 24 recites the limitation "the carriage member" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the phrase "in respect of their radial force" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the phrase "a process-dependent manner" in line 3.  The phrase is indefinite because it is unclear what type of process qualifies and doesn’t qualify as “a process-dependent manner”.
Claim 28 recites the phrase "the radial force" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 29, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP §2173.05(d).
Claim 29 recites the phrase “the guide sleeve” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 and 31 recites the phrase "the guide sleeve" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the phrase "the guide jaws" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "a machine control system” in line 2. It is unclear whether “a machine control system” is referencing “a control unit” in claim 26 or an additional component as a first introduced claim element. It is indefinite for failing to point out and distinctly claim the invention due to lack of proper antecedent basis. For purposes of examination, it has been assumed that “a machine control system” refers to “a control unit” in claim 26.
Claim 33-36 recites the phrase "the machine control system" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the phrase "the clamping radial force level" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the phrase "the guiding force level" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the phrase "the indexing of the spindle drum" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the phrase "the respective tool carrier" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the phrase "one of the tool carriers provided" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "a machine control system” in line 4. It is unclear whether “a machine control system” is referencing “a machine control system” in claim 32, “a control unit” in claim 26 or an additional component as a first introduced claim element. It is indefinite for failing to point out 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 39 recites the broad recitation “in the case of” in line 1 of the preamble, and the claim also recites “a plurality of tool carriers, one of the tool carriers is provided to displace the workpiece guide bushing, whilst at least one further tool carrier is or are controlled and moved by means of a machine control system following the one tool carrier” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 43-45 recites the limitation "a displacing device” in line 1-2. It is unclear whether “a displacing device” is referencing “a carrier unit” in claim 2, “a carriage member” in claim 5 or an additional component as a first introduced claim element. It is indefinite for failing to point out and distinctly claim the invention due to lack of proper antecedent basis. For purposes of examination, it has been assumed that “a displacing device” refers to a new introduced displacing device similar to “a carrier unit” in claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-23, 27-28 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Link et al. (US 5,904,082).
Regarding claim 1, Link et al. teaches a multi-spindle lathe (Abstract) comprising a machine frame (#10), a spindle drum (drum #50) mounted on the machine frame so as to be rotatable about a spindle drum axis (#44, #22), workpiece spindles (#140) each arranged in a spindle position (#62a-f) on the spindle drum and each mounted to be rotatable relative to the spindle drum about a workpiece spindle axis (#78), said workpiece spindles being positionable by rotating the spindle drum about the spindle drum axis into different spindle stations (Paragraph 24) which are arranged statically relative to the machine frame, for machining workpieces arranged in said workpiece spindles (Paragraph 24), associated with each workpiece spindle is a workpiece guide bushing (#142) for guidance of a material bar (#W) held in the workpiece spindle for long turning (Paragraph 49 and 53), said material bar being arranged movably relative to the respective workpiece spindle in a direction parallel (see fig. 17 and 18) to the workpiece spindle axis.

Regarding claim 2, Link et al. teaches the multi-spindle lathe of claim 1, Link et al. further discloses: wherein each workpiece guide bushing is guided by means of a foot member (#100, #72, #70, #66, #68, #74, #76) on a carrier unit (see fig. 5 where #100 is connected to #94 and then carrier unit #20; #20 and #50 are very similar).

Regarding claim 3, Link et al. teaches the multi-spindle lathe of claim 1, Link et al. further discloses: wherein for each workpiece guide bushing, a linear guide (#160, #174 in fig. 8 guides rod through #64) is provided which movably guides the workpiece guide bushing in a direction parallel to the workpiece spindle axis (Paragraph 11).

Regarding claim 4, Link et al. teaches the multi-spindle lathe of claim 3, Link et al. further discloses: wherein the linear guide is arranged on a side of the respective workpiece guide bushing facing toward the spindle drum axis (#160 is inside #64 of guide bushings #20 seen in fig. 8 which are facing towards the spindle drum axis #22 seen in fig. 5; paragraph 13).

Regarding claim 5, Link et al. teaches the multi-spindle lathe of claim 4, Link et al. further discloses: wherein each linear guide comprises at least one longitudinal guide (#96) and a carriage member (#64, #66) which is displaceably guided on the at least one longitudinal guide (Paragraph 11) and carries the workpiece guide bushing.

Regarding claim 6, Link et al. teaches the multi-spindle lathe of claim 5, Link et al. further discloses: wherein the carriage member is part of the foot member (carriage member #64, #66 connects to foot #100 that is in bushings panel #20).

Regarding claim 7, Link et al. teaches the multi-spindle lathe of claim 3, Link et al. further discloses: wherein the linear guides of all the workpiece guide bushings are arranged on a common carrier unit (see fig. 5 where #100 is connected to #94 and then carrier unit #20; 20 and #50 are very similar).

Regarding claim 8, Link et al. teaches the multi-spindle lathe of claim 2, Link et al. further discloses: wherein the carrier unit is arranged in a working area (#18) extending from a front side of the spindle drum (see fig. 17).

Regarding claim 9, Link et al. teaches the multi-spindle lathe of claim 8, Link et al. further discloses: wherein the carrier unit extends in the direction parallel to the spindle drum axis (#80 helps move carrier unit, #140 of carrier unit holding workpiece bushings; Paragraph 51).

    PNG
    media_image1.png
    651
    830
    media_image1.png
    Greyscale



Regarding claim 10, Link et al. teaches the multi-spindle lathe of claim 1, Link et al. further discloses: wherein the carrier unit is rotatable about the spindle drum axis and synchronously with the spindle drum (Paragraph 48).

Regarding claim 11, Link et al. teaches the multi-spindle lathe of claim 10, Link et al. further discloses: wherein the carrier unit is coupled to the spindle drum in a rotationally fixed manner (when workpiece #W coming from spindle drum are held by bushings #142, it is in a rotationally fixed manner and #20 connects to spindle drum at #50 through #16).

Regarding claim 12, Link et al. teaches the multi-spindle lathe of claim 1, Link et al. further discloses: wherein the carrier unit is mounted on an end face of the spindle drum (#20 is on end face of drum #50; see fig. 17).

Regarding claim 13, Link et al. teaches the multi-spindle lathe of claim 12, Link et al. further discloses: wherein the carrier unit encroaches in the working area proceeding from the end face of the 

Regarding claim 14, Link et al. teaches the multi-spindle lathe of claim 2, Link et al. further discloses: wherein proceeding from, and in extension of, the carrier unit, a duct (see annotated fig. below) 

    PNG
    media_image2.png
    405
    410
    media_image2.png
    Greyscale

extends further through the working area and emerges from the working area on a side opposite the end face of the spindle drum (ducts can be seen extending into working area seen in fig. 17 where the workpiece is being held).

Regarding claim 15, Link et al. teaches the multi-spindle lathe of claim 1, Link et al. further discloses: wherein each of the workpiece guide bushings comprises a guide sleeve (#64, #146) guiding the material bar coaxially with the workpiece spindle axis (see fig. 17), said guide sleeve being freely rotatable relative to an external housing of the respective workpiece guide bushing (Paragraph 17 and 19 mentions where #40 or #140 may rotate by a motor and thereof making the sleeve in #40 be freely rotatable).

Regarding claim 16, Link et al. teaches the multi-spindle lathe of claim 15, Link et al. further discloses: wherein the workpiece guide bushing acts by means of the guide sleeve with a radial force (Paragraph 20 and 53; where the material bar #W is clamped by collet chuck #156 inside sleeve #64 and since guide sleeve and jaws are circular seen in fig. 5, it exerts a radial force to clamp the material rod #W) on the material bar.

Regarding claim 17, Link et al. teaches the multi-spindle lathe of claim 15, Link et al. further discloses: wherein guide jaws (#156 of fig. 8) of the workpiece guide bushing which are placeable on the material bar (fig. 17 with bar #W in #142) are arranged in the guide sleeve which is rotatable coaxially with the workpiece spindle axis (Paragraph 19).

Regarding claim 18, Link et al. teaches the multi-spindle lathe of claim 15, Link et al. further discloses: wherein each workpiece guide bushing comprises guide jaws (#156) that are movable radially relative to a guidance axis of the guide sleeve (Paragraph 20; jaws are a cylindrical collet chuck, where the collet chuck extends a radial clamping force around the bar #W by squeezing and are operated by hydraulic #160).

Regarding claim 19, Link et al. teaches the multi-spindle lathe of claim 18, Link et al. further discloses: wherein each workpiece guide bushing acts by means of the guide jaws with the radial force on the material bar (Paragraph 20; jaws are a cylindrical collet chuck, where the collet chuck extends a radial clamping force around the bar #W by squeezing and are operated by hydraulic #160).

Regarding claim 20, Link et al. teaches the multi-spindle lathe of claim 18, Link et al. further discloses: wherein the guide jaws are radially displaceable by means of a medium (#160).

Regarding claim 21, Link et al. teaches the multi-spindle lathe of claim 1, Link et al. further discloses: wherein a medium feed (#160) to each workpiece guide bushing takes place via the foot member of the respective workpiece guide bushing (see fig. 5 where foot member #100 is holding guide bushing #20 and medium feed is inside #64 sleeve).

Regarding claim 22, Link et al. teaches the multi-spindle lathe of claim 1, Link et al. further discloses: wherein a duct (guide #76 received sleeve #64 and permits displacement of the sleeve; Paragraph 10) for control is routed via the respective foot member to the respective workpiece guide bushing (it permits control by displacing in direction of axis #78 the sleeve; Paragraph 10).

Regarding claim 23, Link et al. teaches the multi-spindle lathe of claim 22, Link et al. further discloses: wherein a hydraulic feed (#160 in fig. 8 has a feed) takes place via the carriage member to a hydraulic adjusting unit (#158 is on collet chuck and is actuated by #160; paragraph 20) acting, for example, on the guide jaws.

Regarding claim 27, Link et al. teaches the multi-spindle lathe of claim 1, Link et al. further discloses: wherein the workpiece guide bushings in respect of their radial force with which they act on the material bar for the guidance thereof, are controllable in a process-dependent manner (in fig. 17 there is decrease in the radial force to release workpiece and an increase in radial force to hold workpiece, which can be called a process-dependent manner; Paragraph 47).

Regarding claim 28, Link et al. teaches the multi-spindle lathe of claim 1, Link et al. further discloses: wherein the workpiece guide bushings are fixable by controlling the radial force against a movement relative to the material bar in the direction parallel to the respective workpiece spindle axis (Paragraph 48; where when clamping the workpiece in the spindle and guide bushings, the workpiece #W will rotate in the spindles #50 and the tool #194 will machine the tube and the guide bushings are 
Regarding claim 37, Link et al. teaches the multi-spindle lathe of claim 1, Link et al. further discloses: wherein associated with each spindle station is at least one tool carrier (#198), by means of which a tool (#196) held thereby is movable both in the X-direction transversely (see fig. 18) to the respective workpiece spindle axis and also in the Z-direction parallel to the respective workpiece spindle axis (Paragraph 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Link et al. (US 5,904,082) in view of Herrscher et al. (EP 1772231).
Regarding claim 24, Link et al. substantially discloses the invention of claim 23, except Link et al. fails to directly disclose: wherein hydraulic medium is fed, via a flexible supply line routed to the carriage member, to the hydraulic feed provided in the carriage member.
In the same field of endeavor, namely clamps, Herrscher et al. teaches: wherein hydraulic medium is fed (Paragraph 0050-0051), via a flexible supply line (#42 supply lines can be seen flex in fig. 7) routed to the carriage member, to the hydraulic feed provided in the carriage member.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the


Regarding claim 25, Link et al. discloses the claimed invention except for: wherein the flexible supply line is routed from a side of the working area opposite an end face of the spindle drum to the carriage member. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the flexible supply line to be routed from the side of the working area opposite the end face of the spindle drum to the carriage member for the purpose of preventing obstruction of the working area while the supply line provides the hydraulic feed for clamping mechanism, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  

Claims 26, 29-32 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Link et al. (US 5,904,082).
Regarding claim 26, when viewing the workpiece guide bushing, for example, in Figure 18, it can be appreciated that the work rod #W is being clamped in the bushings and moved from the workpiece spindles in the direction parallel of the arrows. Link et al. does not disclose: wherein the respective workpiece guide bushing is adjustable by means of a control unit in respect of a radial force acting on the material bar for the guidance thereof.


Regarding claim 29, the modified invention of Link et al. discloses the invention of claim 26, the
modification further discloses: wherein by means of the control unit (#240), the respective radial force is set to a releasing radial force level (see fig. 18 where the material bar is freely movable relative to guide sleeve #64 and can move in direction of arrows) at which the material bar is freely movable relative to the guide sleeve and, in particular, is rotatable (Paragraph 39 where the workpiece is rotatable by the motor).

Regarding claim 30, when viewing the workpiece guide bushing, for example, in Figure 18, it can be appreciated that the work rod #W is being clamped in the bushings and moved from the workpiece spindles in the direction parallel of the arrows. Link et al. does not disclose: wherein by means of the control unit, the respective radial force is set to a guiding radial force level at which the material bar is displaced relative to the workpiece guide bushing in a direction parallel to the respective workpiece spindle axis, although the guide sleeve is driven by the material bar due to the friction (just about to let go and about to catch) provided by the guiding radial force level.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the control unit of the lathe of Link et al. such that it is capable by means of the control unit 

Regarding claim 31, the modified invention of Link et al. discloses the invention of claim 26, the modification further discloses: wherein by means of the control unit (#240), the respective radial force is set to a clamping radial force level (Paragraph 53 where rod #172 has a clamping radial force level) at which the material bar is firmly clamped in the guide sleeve (see fig. 18 where #172 is clamped in one sleeve #64) and thus can neither be displaced relative to the guide sleeve parallel to the respective workpiece spindle axis nor rotated relative to the guide sleeve (when #142 and #64 is griped tightly, you have no radial movement between the material bar relative to the guide sleeve).

Regarding claim 32, when viewing the workpiece guide bushing, for example, in Figure 18, it can be appreciated that the work rod #W is being clamped in the bushings and moved from the workpiece spindles in the direction parallel of the arrows. Link et al. does not disclose: wherein by means of a machine control system, a control of the workpiece guide bushings is provided, which on indexing the spindle drum, fixes the workpiece guide bushings relative to the material bar by increasing the radial force of the guide jaws against a movement in the direction parallel to the respective workpiece spindle 
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the machine control unit of the lathe of Link et al. such that it is capable to wherein by means of a machine control system (see paragraph 3 where a numerical control system can be set), a control of the workpiece guide bushings (#240 is numerically controlled and bushings clamp and release as seen in paragraph 51) is provided, which on indexing the spindle drum (the spindle drum can be indexed as seen in paragraph 40 and 49), fixes the workpiece guide bushings relative to the material bar by increasing the radial force of the guide jaws against a movement in the direction parallel to the respective workpiece spindle axis (Paragraph 20 where the collet chuck jaws exerts a radial force on the material bar) and after ending of an indexing of the spindle drum, reduces the radial force far enough that for long turning (Paragraph 53-55 where long turning occurs in fig. 18) there is possible a displacement of the workpiece guide bushing relative to the material bar with simultaneous precise support and guidance thereof transversely to the workpiece spindle axis for the purpose of providing the workpiece rod with the optimum grip in the possible case a displacement of the workpiece bar in the workpiece guide bushings when the indexing of spindle drum occurs, the optimum grip is implemented to prevent the workpiece rod from moving.

Regarding claim 36, when viewing the workpiece guide bushing, for example, in Figure 18, it can be appreciated that the workpiece spindles can be rotated at different speeds. Link et al. does not disclose: wherein, during the indexing of the spindle drum, the machine control system adapts the rotary speed of the workpiece spindles to the rotary speed required in the next spindle station.
.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Link et al. (US 5,904,082).
Regarding claim 33, when viewing the workpiece guide bushing, for example, in Figure 18, it can be appreciated that the work rod #W rotates at a speed in order for the tool carriers #198 to machine the workpiece rod. Link et al. does not disclose: wherein the machine control system changes the rotary speed of the respective workpiece spindle only in the presence of the clamping radial force level.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the control system of the lathe of Link et al. such that the machine control system changes the rotary speed of the respective workpiece spindle (the spindle doesn’t move until the workpiece is clamped, then the motor #60, #88 on the right of fig. 18 starts to spin when the workpiece is clamped with a radial force) only in the presence of the clamping radial force level for the purpose of avoiding wear and tear on the machine when the workpiece is not hold precisely due to wobbling of the workpiece rod, and not hurt an operator if the workpiece is released while spindle gripper is spinning.

Claim 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Link et al. (US 5,904,082) in view of Kobayashi et al. (US 2016/0023314).
Regarding claim 34 and 35, Link et al. substantially discloses the invention of claim 29, except Link et al. fails to directly disclose: wherein, in the presence of the guiding radial force level, the machine control system leaves the rotary speed of the respective workpiece spindle unchanged; and in the presence of the releasing radial force level, the machine control system operates the respective workpiece spindle at standstill with regard to its rotary motion.
In the same field of endeavor, namely clamps, Kobayashi et al. teaches: in the presence of the guiding radial force level (Paragraph 0053), the machine control system leaves the rotary speed of the respective workpiece spindle unchanged (where in paragraph 0032-0033, the material is inserted into the guide bush and the spindle is rotated to perform a predetermined process with continuous rotation done by controller #17); and in the presence of the releasing radial force level (Paragraph 0053), the machine control system operates the respective workpiece spindle at standstill (when workpiece is not clamped, and even if its clamped, the guide bush is set at a 0-rotation speed and is in stop state mode set by controller #17; Paragraph 0052-0054) with regard to its rotary motion.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the lathe of Link et al. so that in the presence of the releasing radial force level, the machine control system operates the respective workpiece spindle at standstill with regard to its rotary motion as taught by Kobayashi et al. in order to allow the guide bush to stop rotation even if an external force is applied to the shaft of the bush motor (Paragraph 0053, 0070) and prevent rotation of the workpiece rod that can cause damage to the machine or operators.

Claim 38-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Link et al. (US 5,904,082).
Regarding claim 38, when viewing the workpiece guide bushing, for example, in Figure 17, it can be appreciated that the tool carrier #194 is next to guide bushing clamping #142. Link et al. does not 
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the lathe of Link et al. such that it is capable to use the tool carrier (#194) to displace the workpiece bushings (Paragraph 52 states that bushings move in central axis #78) in the direction parallel of the workpiece spindle axis for the purpose of synchronous movement of the tool carrier and the clamping means of the workpiece while providing a longitudinal turning machining operation more efficiently. See MPEP 2173.05(g).

Regarding claim 39, when viewing the workpiece guide bushing, for example, in Figure 17, it can be appreciated that the tool carrier #194 is next to guide bushing clamping #142 and spindle drum has multiple tool carriers seen in fig. 2. Link et al. does not disclose: wherein in the case of a plurality of tool carriers, one of the tool carriers is provided to displace the workpiece guide bushing, whilst at least one further tool carrier is or are controlled and moved by means of a machine control system following the one tool carrier. 
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the lathe of Link et al. such that it is capable in the case of a plurality of tool carriers (see fig. 2 where a plurality of tool carriers is implemented), one of the tool carriers is provided to displace the workpiece guide bushing (#194 displaces with the workpiece guide bushing), whilst at least one further tool carrier (other #194 seen in fig. 2 is controlled by #240) is or are controlled and moved by means of a machine control system following the one tool carrier for the purpose of synchronous movement of one tool carrier and the clamping bushing of the workpiece for machining the rod while its carried by clamping bushing; while the one further tool carrier is controlled to machine the other end of the workpiece or other features in its longitudinal length. See MPEP 2173.05(g).

Regarding claim 40 and 41, when viewing the workpiece guide bushing, for example, in Figure 17, it can be appreciated that the tool carrier #194 is next to guide bushing clamping #142. Link et al. does not disclose: wherein the tool carrier is provided with a first driver element (194 back surface) for displacing the respective workpiece guide bushing (); and the workpiece guide bushing has a second driver element (front surface of 142) cooperating with the first driver element. 
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the lathe of Link et al. such that it is capable to use the tool carrier (#194) provided with a first driver element (back surface of #194) for displacing the respective workpiece guide bushing (if the bushing is turned off, then the driver element can displace the bushing); and the workpiece guide bushing (#142) has a second driver element (front surface of #142, not #142 itself only the front surface) cooperating with the first driver element for the purpose of when the bushing is broken or turned off, the driver element will move the position of the bushing out of the workspace area. See MPEP 2173.05(g).

    PNG
    media_image3.png
    390
    468
    media_image3.png
    Greyscale

Regarding claim 42, when viewing the workpiece guide bushing, for example, in Figure 17, it can be appreciated that the tool carrier #194 is next to guide bushing clamping #142. Link et al. does not disclose: wherein the driver elements are bringable, through movement of the tool carrier in the X-direction transversely to the workpiece spindle axis, into or out of operative connection.


Regarding claim 43, when viewing the workpiece guide bushing, for example, in Figure 17, it can be appreciated that the tool carrier #194 is next to guide bushing clamping #142 and can interact with guide bushing #142. Link et al. does not disclose: wherein a displacing device is associated with one spindle station, with which displacing device the workpiece guide bushing situated therein is displaceable.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the lathe of Link et al. such that it is capable of a displacing device (#198 and #206) associated with one spindle station (see fig. 2 where the front view of spindle station has multiple displacing devices), with which displacing device the workpiece guide bushing situated therein is displaceable ( cylinder #206 will interact with #234 and move the #194 arm back surface that crests into front surface of #142 and is capable of moving #142 to the left in fig. 17) for the purpose of displacing the position of the workpiece guide from a position situated near the workpiece spindle head into a position at a maximum distance from the workpiece spindle head in which an insertion of the material bar takes place and providing an alternate displacement system section besides the carrier unit in case primary carrier unit is broken. See MPEP 2173.05(g).

Regarding claim 44 and 45, when viewing the workpiece guide bushing, for example, in Figure 11, it can be appreciated that the displacing device #198 has a cylinder and an arm #194 for displacing #142 in fig. 17. Link et al. does not disclose: wherein the displacing device comprises a displacing cylinder (see #206 in fig. 11 is inside #12 and lets the displacement of #194 occur) and a displacing arm (#194 arm back surface, crests into front surface of #142 and is capable of moving #142 to the left in fig. 17), and in that the workpiece guide bushing is displaceable with the displacing arm; and with the displacing device, a displacement of the workpiece guide bushing away from the respective workpiece spindle head takes place (#194 would push the workpiece #142 away from workpiece spindle head #50 seen in fig. 17).
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the lathe of Link et al. such that it is capable of displacing the workpiece guide bushing: wherein the displacing device compromises a displacing cylinder (see #206 in fig. 11 is inside #12 and lets the displacement of #194 occur) and a displacing arm (#194 arm back surface, crests into front surface of #142 and is capable of moving #142 to the left in fig. 17), and in that the workpiece guide bushing is displaceable with the displacing arm; and with the displacing device, a displacement of the workpiece guide bushing away from the respective workpiece spindle head takes place (#194 would push the workpiece #142 away from workpiece spindle head #50 seen in fig. 17) for the purpose of providing an alternate displacement system section besides the carrier unit, that in the case the primary carrier unit displacement system is turned off or broken, the alternate displacement system will control displacement of the workpiece guide bushings. See MPEP 2173.05(g).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trautmann (US 6,964,217) is a multi-spindle lathe similar to the multi-spindle lathe system.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. N Hoglund (US 3,669,558) is a multi-spindle lathe with a system for simultaneous tapping and drilling similar to the stations in multi-spindle lathe system.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shinohora et al. (US 2007/0224007) is an automatic lathe with guide bushings similar to the multi-spindle lathe system.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Flish (US 4,008,634) is a multi-spindle automatic lathe with multiple tool carriers similar to the multi-spindle lathe system.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Link et al. (US 6,324,949) is a multi-spindle lathe similar to the multi-spindle lathe system.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trautmann (US 7,131,359) is a multi-spindle lathe similar to the multi-spindle lathe system.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crudginton et al. (US 2002/0056344) is a multi-spindle cnc lathe with tool positioners on rotating drum similar to the multi-spindle lathe system.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka et al. (US 2018/0243833) is a control method for machine tool similar to the multi-spindle lathe control system.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyano (US 6,637,306) is a lathe assembly operating system similar to the multi-spindle lathe system.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cincera et al. (DE 102006018303) is a control system for the machining in multi-spindle lathes similar to the multi-spindle lathe system.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Albrecht (UDE 3405311) is an indexing plate for the spindle or clamping means of a bar similar to the multi-spindle lathe system.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vettori et al. (EP 2567778) is a multi-spindle lathe similar to the multi-spindle lathe system.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vettori (EP 2407272) is a multi-spindle lathe with guide bushings similar to the multi-spindle lathe system.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zanki (US 4,404,727) is a machine tool with a type of displacement device and guide bushings system similar to the multi-spindle lathe system.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayashi et al. (US 10,737,333) is a lathe with a manipulator handling work tool similar to the multi-spindle lathe system bushing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
REINALDO ABNEL. VARGAS-DEL RIO
Examiner
Art Unit 3722